Citation Nr: 1647104	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for disability due to residuals of right wrist fracture, limitation of motion. 

2.  Entitlement to an initial evaluation in excess of 10 percent for disability due to residuals of right wrist fracture, ulnar and median nerves impairment. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1993 to October 1996. 

These matters come before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Houston, Texas (RO), which in pertinent part, denied the benefits sought on appeal.  

In an October 2009 rating decision, the RO denied a compensable evaluation for right wrist disability.  By the way of a May 2011 rating decision, the RO increased the assigned evaluation for right wrist disability from noncompensable to 10 percent disability, effective from July 14, 2009 (the date of claim for increased rating). Since the Veteran is presumed to seek the maximum available benefit for a disability, the claim for increased ratings remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2014, the Board remanded the claim for increased rating for right wrist disability to the RO (via the Appeals Management Center (AMC)) for additional development, to include updating the claims folder with the Veteran's VA treatment records and providing him with a VA examination to determine the severity of his current disability, to include consideration of both orthopedic and neurologic complaints.  A review of the claims folder reflects that there has been compliance with the Board's 2014 remand directives, and no additional action is needed at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2015 rating decision, the RO awarded a separate 10 percent rating for neurologic impairment associated with the right wrist disability, effective from September 17, 2010.  The Veteran's separate award for neurologic impairment is considered part and parcel to his appeal for increased rating for right wrist disability, and remains on appeal as it does not reflect the full benefit sought.  





FINDINGS OF FACT

1.  The Veteran's disability due to residuals of right wrist fracture due to limitation of motion has been manifested by no more than painful motion and tenderness that results in plantar flexion limited to 65 degrees and dorsal flexion limited to 45 degrees, and without clinical evidence of anklyosis.

2.  The Veteran's disability due residuals of right wrist fracture due neurologic impairment has been manifested by mild ulnar and mild median nerves involvement with symptoms of decreased grip strength, tingling, numbness, and occasional locking, which more closely approximates moderate impairment of the lower radicular group. 


CONCLUSIONS OF LAW
	
1.   The criteria for an evaluation in excess of 10 percent for disability due to residuals of right wrist fracture, limitation of motion, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

2.   The criteria for a separate evaluation of 40 percent, and not higher, for disability due to residuals of right wrist fracture, ulnar and median nerve impairment, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  In a standard August 2008 letter, VA satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  The claims folder shows that the Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  More recent records were obtained pursuant to the Board's August 2014 remand.

The Veteran was provided VA medical examinations in September 2009 and September 2014, including pursuant to the Board's August 2014 remand.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Notably, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. §4.59  requires that VA examinations include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the Veteran has been assigned the maximum schedular rating for limitation of motion absent a finding of ankylosis.  As such, the Board finds that there is no prejudice to the Veteran in obtaining an examination report which complies with Correia.

The Board finds that VA's duties to notify and assist have been met.




2.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2015). Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); considering the effects of the disability upon the person's ordinary conditions of daily life, including employability, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By history, the Veteran sustained a right wrist fracture in June 1994 during his period of service.  X-ray films showed fracture of the right scaphoid with minimal displacement and angulation of fracture fragments.  The Veteran's wrist was placed in a cast for several months and he underwent occupational and physical therapy. Subsequent medical records show he complained of pain and weakness in the right wrist, and there was objective evidence of limitation of motion but he was able to make a fist without difficulty.  The Veteran's medical records indicate that he is right-handed.  By rating decision of February 1998, he was granted service connection and a noncompensable percent evaluation for residuals of a right (major) wrist fracture.

In July 2009, the Veteran filed a claim for increased rating for his disability due to residuals of right wrist fracture.  He was awarded a 10 percent rating, effective from date of claim, in a May 2011 rating decision, and in a January 2015 rating decision, he was awarded a separate 10 percent rating for ulnar and median nerves impairment associated with residuals of right wrist disability, effective from September 17, 2010.  The Veteran contends that his right wrist disability warrants higher evaluations.  

In September 2009, the Veteran was afforded a VA examination to evaluate the severity of his right wrist disability.  The Veteran complained of stiffness and pain in his right wrist.  He reported that he was unable to perform heavy manual labor.   The Veteran reported that his right wrist disability impacted his work as truck driver because he was unable to drive for more than three hours without breaking for 10 minutes.  He denied current symptoms of weakness, swelling, locking, fatigue, and tenderness in his right wrist.  The Veteran also denied any flare-ups of symptoms in his wrist, and he denied seeking treatment for his right wrist disability.  

On clinical evaluation, it was noted that the Veteran was right-handed.  There was no evidence of edema, instability, weakness, tenderness, or deformity in the right wrist.  Range of motion testing revealed findings within normal limits with dorsal flexion to 70 degrees and plantar flexion to 80 degrees without any additional limitation of motion due to pain after repetitive use.  X-ray films revealed no abnormalities.  The Veteran was assessed with status-post right scaphoid fracture of the right wrist that was considered well-healed. 

A July 2010 VA treatment record shows that the Veteran presented with complaints of right wrist pain with performing manual labor.  On clinical evaluation, the treating VA provided observed no objective evidence of tenderness, swelling, crepitus, or limitation of motion.  An August 2010 VA treatment record shows he complained of tingling and numbness in his fingers along with pain in his right wrist.  He was referred for further consultation.  

A September 17, 2010 VA EMG Consult report shows the Veteran underwent an electromyogram (EMG) and nerve conduct velocity (NCV) study due to his complaints of tingling and numbness in his fingers.  It was noted that there was clinical evidence of slight weakness and slight decreased sensation in the right hand.  The EMG/NCV studies revealed findings of right mild median neuropathy and right mild ulnar neuropathy. 

In a May 2011 statement, the Veteran informed VA that his right wrist disability resulted in functional impairment due to decreased grip strength and difficulty sustaining constant weight in his right hand.  He further stated that on occasion his right hand and wrist would lock-up making it difficult for him to use his right hand, to include writing.  The Veteran reported that he was unable to perform manual labor because of his right wrist disability.  

Pursuant to the Board's August 2014 remand directives, the Veteran was afforded VA examinations in September 2014 to evaluate the severity of his disability due to residuals of right wrist fracture, to include consideration of both orthopedic and neurologic complaints.   The VA examination reports show that the Veteran complained of decreased grip strength, pain, tingling, and numbness in his right hand.  He reported that during flare-ups, his hand will cramp and lock-up making it difficult for him to write and use his right hand because of extreme pain.  

On clinical evaluation of the right wrist, hand, and fingers, the VA examiner observed that there was evidence of tenderness and pain in the right wrist as well as decreased muscle strength (4 out of 5) on both extension and flexion of the wrist and decreased grip strength (4 out of 5).  Range of motion testing revealed plantar flexion limited to 65 degrees due to pain and dorsal flexion limited to 45 degrees due to pain, but there was no additional limitation of motion due to pain after repetitive use.  There was no limitation of motion in the Veteran's right hand and fingers.  The Veteran had functional impairment due to less movement than normal and painful motion in the right wrist, and tenderness and inflammation of the wrist to the hand knuckles.  It was noted that Veteran's disability due to residuals of right wrist fracture resulted in numbness and weakness in the right hand that caused decreased grip strength and decreased sensation that could lead to bodily harm.  

On neurologic evaluation, the VA examiner noted that the Veteran complained of severe constant pain and numbness in his right hand.  There was evidence of decreased muscle strength (4 out of 5), but he had normal reflex and sensation evaluations.  The VA examiner found that the objective evidence demonstrated right mild ulnar mononeuropathy and right mild median mononeuropathy.  

Based on a review of the evidence of record, the Board finds that the preponderance of the competent evidence does not support the criteria for an evaluation in excess of 10 percent based on limitation of motion in the right wrist under applicable diagnostic codes.  However, the record does support the assignment of a separate 40 percent rating, and not higher, for the neurologic impairment associated with the right wrist disability under the applicable diagnostic codes.  The Board will first address the orthopedic impairment, and then will address the neurologic impairment.  

Under potentially applicable rating criteria based on limitation of motion in the wrist, in order to receive an increased rating to 30 percent, there must be a showing of ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion or worse.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).  Otherwise, a 10 percent rating is the highest rating that may be assigned for limitation of motion of a major wrist without anklyosis, on the basis of either limitation of dorsiflexion less than 15 degrees, or plantar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  

Evaluation of a musculoskeletal or orthopedic disability for rating purposes also requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability, including loss or limitation of functional ability during flare-ups or when the joint is used repeatedly over a period of time.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that Diagnostic Code 5215 does not provide for the assignment of two separate 10 percent evaluations, one for limitation of motion in dorsiflexion of the minor wrist less than 15 degrees, and the other for palmar flexion of the minor limited in line with the forearm.  There is no basis in the controlling law, precedential opinions of the VA Office of General Counsel, or present interpretations of the applicable regulation to allow for the assignment of two separate 10 percent evaluations for the right wrist disability at issue.  38 C.F.R. 
§ 4.14 (2015) clearly proscribes pyramiding (i.e., evaluating the same disability under various diagnoses) when assigning disability evaluations.  Furthermore, while current case law, precedent opinions, and regulatory interpretation permit the assignment of separate ratings for distinct orthopedic manifestations of impairment affecting the knee joint on the basis of impairment due to limitation of motion as well as knee joint instability, this practice has not been authorized to apply to cases involving the rating of other skeletal joints, including the wrist.

Here, the evidence of record demonstrates that the Veteran's right wrist is limited at most to 45 degrees on plantar flexion and limited to 65 degrees on dorsiflex, and with consideration of Deluca factors due to pain with flare-ups, supports the current assigned 10 percent rating under Diagnostic Code 5215.  See 38 C.F.R. § 4.71a.  Without evidence of anklyosis in the Veteran's right wrist, a higher evaluation is not available based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215.  

Although the Veteran reports that he experiences occasional locking and cramping his in right wrist that makes it difficult for him to use his right hand, he still retains some movement in wrist, albeit with extreme pain.  Moreover, the x-ray evidence demonstrates that the Veteran's fracture is well-healed and there is no evidence of arthritis in the wrist, and the 2014 VA examination findings indicated that his complaints of occasional locking are associated with his neurologic impairment, which is addressed below.  As such, the Board finds that an evaluation in excess of 10 percent for disability due to residuals of right wrist fracture based on limitation of motion is not warranted. 

Turning to the separate rating for neurologic impairment as residual of the right wrist fracture, the September 17, 2010 VA treatment record contains the first diagnostic evidence of mild ulnar and mild median neuropathies in the right wrist.  The Board notes that RO assigned the Veteran a separate rating based on the criteria under Diagnostic Code 8516, for incomplete ulnar nerve paralysis.  38 C.F.R. § 4.124(a) (2015).  However, Diagnostic Code 8516 does not consider the median impairment associated with the Veteran's disability.  The Board finds that a rating under Diagnostic Code 8512, which rates incomplete or complete paralysis in the lower radicular group, and includes both ulnar nerve and median nerve impairment, is appropriate and more favorable in this case.  See 38 C.F.R. § 4.124a. 

Diagnostic Code 8512 rates incomplete or complete paralysis of the lower radicular group.  Incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 percent rating for the major extremity is warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The competent evidence of record demonstrates that the Veteran's neurologic impairment as a residual of his right wrist fracture supports the assignment of a 40 percent evaluation under Diagnostic Code 8512 since September 17, 2010.  See 38 C.F.R. § 4.124(a).  In this regard, the 2014 VA examiner found that the Veteran had both mild ulnar and mild median impairment, and there was findings of slight decreased sensation and decreased grip strength, as well as his complaints severe constant pain and occasional extreme pain due to cramping and locking, supports a finding of moderate impairment of the lower radicular group.  See Id, Diagnostic Code 8512. 

At no point during the period under appeal does the evidence of record support the criteria for an evaluation in excess of 40 percent under Diagnostic Code 8512, because his incomplete paralysis is not considered severe.  Although the Veteran complained of severe constant pain as well as occasional extreme pain in his right hand, the VA examiner found that based clinical evaluation there was evidence only mild nerve impairment and there was no evidence of complete paralysis of the lower radicular group.   At worst, the Veteran's grip strength was 4 out of 5 and his sensory deficit was evaluated as slight.  His neurologic impairment in the right upper extremity does not more closely approximate severe incomplete or complete paralysis of the lower radicular group. 

Further, in addition to the reasons discussed above with regard to Diagnostic Code 8512, the criteria for an evaluation in excess of 40 percent under Diagnostic Code 8516 are not met because his symptoms do not more closely approximate complete paralysis (a 60 percent rating for major upper extremity).  While the Veteran has reported occasional flare-ups in symptoms that result in cramping and locking of his right hand to where he is unable to write or use his hand, none of the objective evidence shows findings of "griffin claw" deformity or the loss of the extension of his right and little fingers.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8516.  In addition, the objective evidence does show findings of "ape hand" or considerable muscle atrophy in the hand and fingers to support complete paralysis of the median nerve under Diagnostic Code 8515.  See 38 C.F.R. § 4.124(a).  Rather, the Veteran's ranges of motion in his fingers and hands were found to be normal, and he had no additional limitation of motion following repetitive flexion and extension of his right wrist due to pain after repetitive use.  An evaluation in excess of 40 percent for residuals of right wrist fracture, neurologic impairment, is not warranted.  See 38 C.F.R. § 4.124(a). 

Reviewing the evidence, the Board finds that the Veteran's disability due to residuals of right wrist fracture does not support an evaluation in excess of 10 percent based on limitation of motion under Diagnostic Codes 5214-5215, and since September 17, 2010, the record does support the assignment of a separate 40 percent evaluation, and not higher, based on neurologic impairment under Diagnostic Code 8512.  

The Board has considered whether the severity of the Veteran's disability warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321 (b)(1)(2015) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran asserts that referral for extraschedular consideration is warranted because the rating scheduler does not adequately consider all of the symptomatology associated with his right wrist disability, and in particular, the occasional episodes of locking that result his inability to use his hand.  See November 2016 informal hearing presentation.  

The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected right wrist disability is primarily manifested by both orthopedic and neurologic impairment, and he has been assigned separate ratings to compensate for his disabilities.  His orthopedic impairment of the right wrist is manifested by pain, limitation of motion, and functional impairment, and his neurologic impairment is primarily manifested by decreased grip strength, tingling, numbness, and mild lower radicular nerve group involvement that results in occasional locking and inability to use right hand.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

In particular, Diagnostic Code 8512 specifically contemplates paralysis of the muscles of hand, wrist and fingers, which can result in substantial loss of use of the hand, such as due to symptoms locking and cramping.  See 38 C.F.R. § 4.124(a).   Moreover, higher evaluations are available for severe or complete paralysis of the lower radicular group, but as discussed above, the competent evidence only supports finding of moderate incomplete paralysis of the lower radicular group.   

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased strength, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  While the Veteran has the maximum rating under Diagnostic Code 5215 for limitation of motion in the wrist, higher evaluations are available for more severe impairment that results in anklyosis, either favorable or unfavorable.  As discussed above, the evidence does not demonstrate anklyosis in the right wrist.  The Board finds that the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b) (1).  

Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board also notes that this case does not raise a claim for a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted, and the VA examination reports reflect, that his disability causes him functional impairment and impacts his occupation as a truck driver, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the Veteran reported he has been employed as a truck driver, and he asserted that he is unable to maintain his current employment.


ORDER

Entitlement to an evaluation in excess of 10 percent for disability due to residuals of right wrist fracture, limitation of motion, is denied. 

Entitlement to a separate evaluation of 40 percent, and not higher, for disability due to residuals of right wrist fracture, ulnar and median nerve impairment, is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


